                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TAMIKA CRAIGE AND JEREMIAH              )
THOMAS,                                 )
                                        )
          Plaintiffs,                   )
                                        )
          v.                            )          1:19CV408
                                        )
GOVERNMENT EMPLOYEES                    )
INSURANCE COMPANY and                   )
NATIONWIDE AFFINITY INSURANCE           )
COMPANY OF AMERICA,                     )
                                        )
          Defendants.                   )

                     MEMORANDUM OPINION AND ORDER

     Before the court are the motions of Plaintiffs Tamika Craige

and Jeremiah Thomas to remand this action to the Superior Court of

Durham County, North Carolina (Doc. 14), and to stay proceedings

pending resolution of that motion (Doc. 17). The motions are fully

briefed and ready for decision.      For the reasons set forth below,

the motion to remand will be denied on the merits, and the motion

to stay proceedings will be denied as moot.

I.   BACKGROUND

     The complaint alleges that Plaintiffs, two North Carolina

citizens, were injured in an automobile accident and obtained

judgment against the offending vehicle’s driver, James Rigsbee, in

the total amount of $268,250.          (Doc. 3 at 3.)        Thereafter,

Plaintiffs     brought   this   declaratory   judgment   action   against

Defendants Government Employees Insurance Company (“GEICO”) and
Nationwide Affinity Insurance Company of America (“Nationwide”) in

state court, alleging that Rigsbee was a resident of households

covered by Defendants’ insurance policies at the time of the

accident and that, as a result, Defendants are legally responsible

for    Plaintiffs’        damages         reflected     in    the      judgment.         (Id.)

Plaintiffs        seek    a       declaratory       judgment       that     Defendants       are

responsible for satisfying Plaintiffs’ personal injury judgment

and request recovery from Defendants for the judgment amount. (Id.

at 4.)

       Defendants        removed      this     action    to     this      court,     alleging

complete diversity between Plaintiffs and Defendants.                              (Doc. 1.)

Plaintiffs now move to remand the case, arguing that it is a direct

action against the insurers under 28 U.S.C. § 1332(c)(1)(A) that

requires the court to align the citizenship of Defendants with

that   of   Rigsbee,          a   North    Carolina     citizen,       so    as    to    defeat

diversity.         (Doc.      14.)        Pending     resolution       of    their      motion,

Plaintiffs also seek a stay of all proceedings.                           (Doc. 17.)

II.    ANALYSIS

       Under 28 U.S.C. § 1441(a), a defendant may remove “any civil

action brought in a State court of which the district courts of

the United States have original jurisdiction.”                            Here, Defendants

removed     the    action         alleging    diversity       of    citizenship         of   the

parties, invoking subject matter jurisdiction under 28 U.S.C.

§ 1332(a)(1).            (Doc.      1.)      That    requires      a   showing      that     the

                                                2
controversy is between citizens of different states and exceeds

the sum of $75,000.       28 U.S.C. § 1332(a).        The complaint alleges

that Plaintiffs, who seek to enforce a $268,250 judgment, are

citizens of North Carolina, GEICO is incorporated in the state of

Maryland and has its principal place of business in Chevy Chase,

Maryland, and Nationwide is incorporated in the state of Ohio with

it principal place of business in Columbus, Ohio.            (Doc. 3 at 1-

3.)     Thus, on the face of the complaint, diversity jurisdiction

exists.

      Plaintiffs argue, however, that their present complaint is a

“direct action” under 28 U.S.C. § 1332(c)(1)(A), which provides:

           For the purposes of this section and section 1441
      of this title –-

           (1) a corporation shall be deemed to be a citizen
      of every State and foreign state by which it has been
      incorporated and of the State or foreign state where it
      has its principal place of business, except that in any
      direct action against the insurer of a policy or contract
      of   liability   insurance,   whether   incorporated   or
      unincorporated, to which action the insured is not
      joined as a party-defendant, such insurer shall be
      deemed a citizen of--

           (A) every State and foreign state of which the
      insured is a citizen . . . .

Thus, in a direct action against an insurer, the insurer has not

only its normal citizenship, but also that of its insured. Indiana

Gas Co., Inc. v. Home Ins. Co., 141 F.3d 314, 317 (7th Cir. 1998).

Plaintiffs contend that because the present action seeks damages

which    have   been   imposed   against   Rigsbee,    Defendants’   alleged

                                      3
insured,     it   is     a   direct      action      within     the    meaning   of

§ 1332(c)(1)(A), and Rigsbee’s North Carolina citizenship destroys

diversity.    (Doc. 16 at 4.)          Any doubt in that regard, Plaintiffs

posit, should be resolved in favor of remand.                  See Shamrock Oil &

Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941) (noting that

removal statutes are to be construed strictly).

     Under Article III of the United States Constitution, this

court’s jurisdiction is limited, and as Plaintiffs point out, the

burden is on Defendants to demonstrate that removal is proper.

Barbour v. Int’l Union, 640 F.3d 599, 605 (4th Cir. 2011) (en banc)

abrogated    on     other    grounds      by    28    U.S.C.    § 1446(b)(2)(B).

Defendants contend that even a strict construction of the removal

statute    cannot      rewrite    an    act    of    Congress    and   Plaintiffs’

declaratory judgment action is not a direct action within the

meaning of the statute.          They are correct.

     “[A] ‘direct action’ under § 1332(c)(1) refers to ‘a tort

claim in which the insurer essentially stands in the shoes of its

legally responsible insured . . . .’”                Elliot v. Am. States Ins.

Co., 883 F.3d 384, 395 (4th Cir. 2018)               (quoting Rosa v. Allstate

Ins. Co., 981 F.2d 669, 677 (2d Cir. 1992)).                    It has uniformly

referred to “those cases in which a party suffering injuries or

damage for which another is legally responsible is entitled to

bring suit against the other’s liability insurer without joining

the insured or first obtaining a judgment against him.”                    Forston

                                          4
v. St. Paul Fire and Marine Ins. Co., 751 F.2d 1157, 1159 (11th

Cir. 1985) (quoting Beckham v. Safeco Ins. Co. of Am., 691 F.2d

898, 901-02 (9th Cir. 1982)); accord Corn v. Precision Contracting,

Inc., 226 F. Supp. 2d 780, 783 (W.D.N.C. 2002) (contrasting “cases

in which the injured party ‘seeks to hold the insurer responsible

for   breaching   the    terms      of   its    insurance    policy    or    for   its

independent   tortious        acts.’”)         (internal    citations       omitted).

Section    1332(c)(1)         was    designed       to     eliminate        diversity

jurisdiction for “suits on certain tort claims in which both

parties are local residents, but which, under a State ‘direct

action’   statute,      may   be    brought      directly    against    a     foreign

insurance carrier without joining the local tort-feasor as a

defendant.”   Searles v. Cincinnati Ins. Co., 998 F.2d 728, 730

(9th Cir. 1993) (internal citations omitted).

      Where an injured party, having already obtained a judgment

against the tortfeasor, seeks to recover from an insurer, the

action is not a direct action.                Bourget v. Gov’t Emp. Ins. Co.,

313 F. Supp. 367, 370-71 (D. Conn. 1970) (finding suit by injured

party against tortfeasor’s insurer for bad faith refusal to settle

not a direct action); Cunningham v. State Farm Mut. Auto. Ins.

Co., 297 F. Supp. 1138 (E.D. Tenn. 1969) (finding suit by judgment

creditor/injured party against tortfeasor’s insurer for damages

under the insurance contract not a direct action); 7A Steven Plitt

et al., Couch on Insurance § 107:4 (3d ed 2019) (“Where one in the

                                          5
position of a judgment creditor as a result of having obtained a

judgment against a tortfeasor commences an action against the

tortfeasor's liability insurer to recover under the policy the

damages for which the tortfeasor was adjudicated liable, such

action is not a direct action within the meaning of the proviso to

28 U.S.C.A. § 1332(c)(1).”).    This is because the claim against

the insurer is not identical to the claim against the insured.

Corn, 226 F. Supp. 2d at 783 (noting that “[t]he statute will not

defeat diversity jurisdiction unless there is a claim held by a

third party against an insured . . . that is identical to the one

asserted against the insurance company.” (quoting 15A Moore’s

Federal Practice § 102.58[2] (3d ed 2019)).

     In the present case, the complaint asserts claims of insurance

coverage, alleging breach of the insurance contracts.      (Doc. 3 at

3-4.)   These are separate questions from that of liability of the

insured for the underlying tort.       KB Home Colorado, Inc. v. State

Nat’l Ins. Co., No. 11-CV-01999-CMA-MEH, 2012 WL 385595, at *4 (D.

Colo. Feb. 6, 2012) (finding declaratory judgment action against

insurer not a direct action); cf. Corn, 226 F. Supp. 2d at 783

(finding that the insurer, having admitted liability to pay,

“neither breached the contract nor committed an independent tort,”

nor did the lawsuit involve interpretation of the insurance policy

itself).

     Plaintiffs, in their reply, urge the court to nevertheless

                                   6
abstain from exercising jurisdiction, arguing that in addition to

seeking a declaration of rights under the insurance contracts,

Plaintiffs seek a determination of rights under North Carolina’s

Financial Responsibility Act, N.C. Gen. Stat. § 20-279.21.           (Doc.

23 at 5-7.)    According to Plaintiffs, the “‘highly regulated state

process’ involved in vehicle financial responsibility is ‘a matter

of   substantial       public   concern,’”   justifying    this    court’s

abstention under Burford v. Sun Oil Co., 319 U.S. 315, 318 (1943),

just as the court did in Corn, 226 F. Supp. 2d at 783-84.          (Id. at

7-8.)   The act is not raised in the complaint, and this argument

was not raised in Plaintiffs’ opening brief but rather was newly

lodged in Plaintiffs’ reply brief, in violation of this court’s

local rules, thus depriving Defendants a fair opportunity to

address it.      Local Rule 7.3(h) (noting the reply briefs are

“limited to discussion of matters newly raised in the response.”).

The court therefore declines to entertain it now.             Triad Int’l

Maint. Corp. v. Aim Aviation, Inc., 473 F. Supp. 2d 666, 670 n.1

(M.D.N.C. 2006) (finding argument newly raised in reply brief not

properly before the court).

III. CONCLUSION

     Because Plaintiffs’ lawsuit seeks recovery from the alleged

insurers of the judgment tortfeasor, it is not a “direct action”

within the meaning of 28 U.S.C. § 1332(c)(1)(A).          Defendants have

demonstrated    that    diversity   jurisdiction   is   present,   and   the

                                     7
motion to remand (Doc. 14) is therefore DENIED.       Plaintiffs’

related motion to stay proceedings (Doc. 17) is DENIED AS MOOT.



                                 /s/   Thomas D. Schroeder
                              United States District Judge
October 1, 2019




                                8
